 1                                                                                    O
                                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10   JAMES GENCARELLI,                          Case No. 2:17-cv-02818-ODW(PJWx)
11
                        Plaintiff,              FINAL JUDGMENT
12
           v.
13
     CHERNIN ENTERTAINMENT, LLC;
14   TWENTIETH CENTURY FOX FILM
     CORPORATION,
15
                        Defendants.
16
17
18         On April 13, 2017 Plaintiff James Gencarelli initiated this negligence case
19   against Chernin Entertainment, LLC, and Twentieth Century Fox Film Corporation.
20   (Compl., ECF No. 1.) On July 9, 2018, Defendants moved for summary judgment on
21   Plaintiff’s negligence claim. (ECF No. 121.) The Court granted Defendants’ Motion
22   in full. (ECF No. 139.)
23         It is therefore ORDERED, ADJUDGED, and DECREED as follows:
24               1. Judgment is entered for Defendants on Plaintiff’s Negligence claim.
25               2. Plaintiff shall take nothing on his negligence claims against
26                   Defendants.
27   //
28   //
 1         The Court VACATES all dates and deadlines. The Clerk of the Court shall
 2   close the case.
 3         IT IS SO ORDERED.
 4
 5         January 18, 2019
 6
 7                            ____________________________________
 8                                     OTIS D. WRIGHT, II
                               UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           2
